Name: Commission Decision No 1519/82/ECSC of 11 June 1982 amending Decision No 1836/81/ECSC on the obligation of distributive undertakings to publish price lists and conditions of sale and on practices prohibited for these undertakingsc
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-16

 Avis juridique important|31982S1519Commission Decision No 1519/82/ECSC of 11 June 1982 amending Decision No 1836/81/ECSC on the obligation of distributive undertakings to publish price lists and conditions of sale and on practices prohibited for these undertakingsc Official Journal L 169 , 16/06/1982 P. 0007 - 0008*****COMMISSION DECISION No 1519/82/ECSC of 11 June 1982 amending Decision No 1836/81/ECSC on the obligation of distributive undertakings to publish price lists and conditions of sale and on practices prohibited for these undertakings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas Commission Decision No 1836/81/ECSC (1) obliged steel dealers to comply, until 30 June 1982, with rules similar to those to be imposed on steel dealers by the Member States as from 1 July 1982 pursuant to recommendation No 1835/81/ECSC (2); Whereas the Commission has amended the abovementioned recommendation by recommendation No 1518/82/ECSC (3); whereas, for the reasons stated in that recommendation, Decision No 1836/81/ECSC should be amended; Whereas recommendation No 1518/82/ECSC has deferred until 1 January 1983 the date when Member States must bring into force the provisions envisaged; whereas, in order to ensure continuity in the measures taken with respect to trade, it is appropriate to extend until 31 December 1982 application of Decision No 1836/81/ECSC; After consulting the Consultative Committee and with the assent of the Council acting unanimously, HAS ADOPTED THIS DECISION: Article 1 Decision No 1836/81/ECSC is hereby amended as follows: 1. The text of the first two indents of Article 1 (1) is replaced by the following: '- they obtain the steel in total or in part either directly from Community producer undertakings, or from third countries, and - their steel resale figures, combined where appropriate with the steel resale figures of their parent and/or subsidiary companies and branches, involve a minimum of 3 000 tonnes per year of special steels or 6 000 tonnes per year of all steels, based on the figures for the last financial year,'. 2. The following paragraph 3 is added to Article 1: '3. Non-alloy steels and alloy steels defined as special steels in sections 5.2.3 and 5.3.3 of Euronorm 20-74 shall be considered as "special steels" within the meaning of this Decision.' 3. The existing text of Article 7 becomes paragraph 1 of that Article and the following paragraph 2 is added: '2. Steel dealers need not publish price lists in respect of steel products for which steelmakers are not obliged to publish price lists and conditions of sale pursuant to Decisions No 31-53 (1) and No 37-54 (2), as last amended by Decision 72/441/ECSC (3) and Decision No 21-63 (4) respectively. (1) OJ of the ECSC, 4. 5. 1953, p. 111. (2) OJ of the ECSC, 1. 8. 1954, p. 470. (3) OJ No L 297, 30. 12. 1972, p. 42. (4) OJ No 24. 12. 1963, p. 2973/63.' 4. The date 30 June 1982 in the second paragraph of Article 16 is replaced by 31 December 1982. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 4. 7. 1981, p. 13. (2) OJ No L 184, 4. 7. 1981, p. 9. (3) See page 5 of this Official Journal.